DETAILED ACTION
This is a first office action in response to application 17/472,969 filed on September 13, 2021 in which claims 1-20 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-153574 filed on September 14, 2020.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 8,982,223 to Hirota et al. (“Hirota”) describes a system consisting of a digital camera connected to a server. The digital camera uploads reduced-size images obtained by reducing original images captured by the camera to an image sharing application on the server. After uploading the reduced-sized images to the server, the digital camera also uploads the original images to the server. 
U.S. Pub. 2010/0118350 to Allwright et al. describes segmenting a multi-page TIFF file obtaining by scanning a document into individual PDF files corresponding to individual pages and transmitted a selected subset of those PDF files to a printer.
U.S. Pub. 2003/0011631 to Halahmi describes a method for dividing documents into a plurality of smaller portions for easier transmission and display of the document. The method enables a user to quickly receive and display each portion of the document, rather than waiting for the entire document to be downloaded before any part of the document can be displayed.
U.S. Pat. 9,292,173 to Matsuo et al. describes splitting a multi-page document into a plurality of PDF files and creating a thumbnail image matrix for the document pages. 

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 16 recite 
generating first and second divided data elements by dividing a document;
generating first and second thumbnail image data elements in accordance with the generated first and second divided data elements;
transmitting the generated first and second generated thumbnail image data elements; and
after transmitting the first thumbnail image data element, starting transmitting the document data. 
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-8, 10-15 and 17-20 are allowed as dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674